945 So. 2d 652 (2007)
Kevin J. MARQUEZ, Petitioner,
v.
James R. McDONOUGH, Secretary, Florida Department of Corrections, Respondent.
No. 1D06-2239.
District Court of Appeal of Florida, First District.
January 5, 2007.
Kevin J. Marquez, pro se, Petitioner.
Rosa Carson, General Counsel of the Florida Department of Corrections, Charlie Crist, Attorney General, and Linda Horton Dodson, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Kevin J. Marquez seeks review of the circuit court's order denying his petition for a writ of mandamus, and refusing to remove a lien on his inmate trust account imposed to recover circuit court costs and fees. The mandamus petition challenged *653 the gain-time forfeiture in a prison disciplinary proceeding. We deny his petition for writ of certiorari, insofar as it challenges denial of the petition for writ of mandamus filed in circuit court.
As the State concedes, however, the action in the trial court was a collateral criminal action within the meaning of Schmidt v. Crusoe, 878 So. 2d 361, 367 (Fla.2003). Accordingly, we vacate the order placing a lien on Mr. Marquez's inmate trust account, see Cason v. Crosby, 892 So. 2d 536, 537 (Fla. 1st DCA 2005), and remand for entry of an order directing the reimbursement of those funds withdrawn from his account pursuant to the lien. See Jackson v. McDonough, 31 Fla. L. Weekly D2299, D2300, 2006 WL 2527244 (Fla. 1st DCA Sept.5, 2006).
The petition is denied insofar as it seeks relief from the order denying the petition for writ of mandamus, but is granted insofar as it seeks relief from the unauthorized lien, and the case is remanded for entry of an order removing the lien and requiring reimbursement.
ALLEN, BENTON, and HAWKES, JJ., concur.